Citation Nr: 0623196	
Decision Date: 08/03/06    Archive Date: 08/15/06

DOCKET NO.  05-12 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for postoperative 
residuals of right knee injury with internal derangement, 
status post meniscectomy with tendon transfer, currently 
rated as 30 percent disabling.  

2.  Entitlement to an initial rating in excess of 10 percent 
for severe osteoarthritis of the right knee with decreased 
range of motion on extension and chronic pain.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from June 1978 to January 
1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board regrets the additional delay, it is necessary to 
ensure due process is followed and that there is a complete 
record upon which to decide the veteran's claim so that he is 
afforded every possible consideration.

The veteran has been found to be disabled by the Social 
Security Administration (SSA).  The record reflects that he 
was found to be disabled in part due to his service-connected 
knee disability.  The SSA records are not in the claims file.  
VA has a statutory duty to obtain these records.  38 U.S.C.A. 
§ 5103A(b)(3); 38 C.F.R. § 3.159(c)(2).  The United States 
Court of Appeals for Veterans Claims has also held that VA 
has a duty to acquire both the SSA decision and the 
supporting medical records pertinent to a claim.  See Dixon 
v. Gober, 14 Vet. App. 168, 171 (2000); Masors v. Derwinski, 
2 Vet. App. 181, 188 (1992).  These records should be 
obtained on remand.  See also Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992).

Historically, in a March 1980 rating decision, the RO granted 
service connection for internal derangement of the right 
knee, postoperative, right medial meniscectomy and pes 
anserinus transfer.  The RO assigned an initial 30 percent 
rating under Diagnostic Code 5257 from February 1979 and a 20 
percent rating from June 1980.  This rating was continued for 
many years.  

In a September 1995 rating decision, an increased 30 percent 
rating was assigned from August 1994.  In December 1994, the 
veteran underwent arthroscopic surgery.  The veteran was 
granted a separate rating for a scar due to this surgery.  
However, in a December 1997 rating decision, the disability 
rating was reduced to 10 percent for the right knee 
disability.  In an August 1999 rating decision, it was 
increased to 30 percent effective February 1995.  The 
increase was based on a finding of severe recurrent 
subluxation or lateral instability under Diagnostic Code 
5257.

The veteran was last examined by VA in November 2004.  At 
that time, the veteran reported right knee pain.  It was 
noted that the veteran wore a right knee brace for stability.  
Physical examination revealed that the right knee was 
markedly increased in size compared to the left knee.  There 
was swelling and the knee was tender to palpation medially 
and laterally.  The veteran had 15 to 20 degrees flexion 
contracture and pain throughout on range of motion testing.  
He had 10 degrees short of full extension.  He had joint line 
tenderness.  There was crepitus throughout.  The medial and 
collateral ligaments were stable throughout.  Anterior 
posterior cruciate ligaments were stable as were the medial 
and lateral meniscus.  There was no laxity or instability.  
McMurray and Lachman's tests were negative.  The diagnoses 
were severe tricompartmental osteoarthritis of the right knee 
with decreased range of motion and chronic pain confirmed by 
x-ray.  

Based on this examination, the RO granted an additional 10 
percent rating based on limitation of extension under 
Diagnostic Code 5261.  The RO continued the prior 30 percent 
rating, finding that the veteran had limitation of flexion to 
15 degrees with pain.  However, the RO continued the rating 
under Diagnostic Code 5257, the code governing recurrent 
subluxation or lateral instability, instead of rating the 
veteran under Diagnostic Code 5260, which is the code 
governing limitation of flexion.  

Thus, the veteran is currently in receipt of three separate 
ratings for his service-connected right knee disability.  One 
rating contemplates limitation of extension; a second rating 
purportedly contemplates limitation of flexion; and the third 
rating that is not before the Board at this time is for a 
surgical scar of the right knee.  See 38 C.F.R. § 4.14 
(2005); Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994); see 
also VAOPGCPREC 9-2004 (holding that a veteran can receive 
separate ratings under Diagnostic Code 5260 (leg, limitation 
of flexion), and Diagnostic Code 5261 (leg, limitation of 
extension) for disability of the same joint).

The Board notes, however, that a separate 20 percent 
evaluation is potentially available under Diagnostic Code 
5258 for cartilage, semilunar, dislocated, with frequent 
episodes of "locking," pain, and effusion into the joint.  38 
C.F.R. § 4.71a, Diagnostic Code 5258 (2005).  Alternately, a 
separate evaluation is potentially in order under Diagnostic 
Code 5259 which contemplates the symptomatic removal of 
semilunar cartilage if the symptoms are not duplicative or 
overlapping of other symptomatology already contemplated by 
other separate ratings.  38 C.F.R. § 4.71a, Diagnostic Code 
5258 (2005).  Finally, the Board notes that a higher 
evaluation may be in order under the provisions of Diagnostic 
Code 5256 which contemplates ankylosis of the knee. 

On remand, the Board finds that the veteran should be 
afforded another VA orthopedic examination.  The examiner 
should indicate the range of motion testing in degrees and 
should specifically determine if the veteran has ankylosis of 
the right knee, to include whether the flexion contracture is 
the equivalent thereof.  If the veteran has ankylosis or the 
equivalent thereof, the examiner should specify if flexion is 
favorably ankylosed and to what degree or unfavorably 
ankylosed and to what degree.  The examiner should also 
specifically determine if the veteran has recurrent 
subluxation or lateral instability, and, if so, if it is 
slight, moderate, or severe.  Finally, the examiner should 
indicate whether there is a history of either dislocated or 
removed semilunar cartilage, and if there are any current 
related symptoms.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  Obtain from SSA a copy of their 
decision regarding the veteran's claim 
for Social Security disability benefits, 
as well as the medical records relied 
upon in that decision.

2.  Schedule the veteran for a VA orthopedic 
examination for examination of the right 
knee.  The claims file must be made available 
to the examiner and the examiner should 
indicate in his/her report whether or not the 
claims file was reviewed.  Any indicated 
tests, including X-rays if indicated, should 
be accomplished.  

The examiner should indicate the range of 
motion testing in degrees and should 
specifically determine if the veteran has 
ankylosis of the right knee, to include 
whether the flexion contracture is the 
equivalent thereof.  If the veteran has 
ankylosis or the equivalent thereof, the 
examiner should specify if flexion is 
favorably ankylosed and to what degree or 
unfavorably ankylosed and to what degree.  
The examiner should also specifically 
determine if the veteran has recurrent 
subluxation or lateral instability, and, if 
so, if it is slight, moderate, or severe.  
The examiner should also note whether the 
veteran has a history of dislocation of the 
semilunar cartilage of the right knee with 
frequent episodes of locking, pain and 
effusion into the joint or history of removal 
of the semilunar cartilage which is currently 
symptomatic; the examiner should describe the 
specific symptoms due to the removal of 
semilunar cartilage, if in order.

A rationale for any opinion expressed should 
be provided.

3.  The AMC should then readjudicate the 
claims on appeal in light of all of the 
evidence of record.  Readjudication should 
include consideration of disability due to 
semilunar cartilage damage (i.e., whether 
there is a history of dislocation of the 
semilunar cartilage with frequent episodes of 
locking, pain, and effusion into the right 
knee joint or symptoms from removal of the 
semilunar cartilage not contemplated by other 
separate ratings under other Diagnostic 
Codes); instability, limitation of both 
extension and flexion, and any additional 
functional impairment due to pain, 
incoordination, and weakness and 
fatigability.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45, and 
4.59; 38 C.F.R. § 4.71a, Diagnostic Codes 
5257, 5258, 5259, 5260, 5261; VAOPGCPREC 23-
97; VAOPGCPREC 9- 2004.  If any issue remains 
denied, the veteran should be provided with a 
supplemental statement of the case as to any 
issue remaining on appeal, and afforded a 
reasonable period of time within which to 
respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	S.. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2005),only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2005).


